Bigelow, C. J.
The evidence was insufficient to charge the defendants on the note declared on.
1. The money was not in fact borrowed under the authority of the vote. Edgerton so testified; nor could it have been, inasmuch as the necessity for the loan contemplated by the terms of the vote did not arise. No money was required by the town for the reimbursement of bounties paid to volunteers.
2. It does not appear that the money borrowed of the plaintiff, or any part of it, went to the use of the town. On the contrary, it was mingled with the private funds of the treasurer, and the evidence shows that it may have been used to pay his individual debts.
3. The evidence of usage was immaterial. It did not show that the town had ever sanctioned by their votes the borrowing of money in their name and on their credit by the treasurer, which did not go to the use of the town, but which was mingled with the treasurer’s private funds and the appropriation of which for the use of the town did not appear. Besides; the usage went no farther than to show that the town, on the rendition of the treasurer’s annual account, was accustomed to give its sanction to acts of the treasurer in borrowing money and giving and paying notes in behalf of the town during the year previous. This did not prove any authority in the treasurer to give notes binding on the town, but only a usage to sanction his acts in managing the financial concerns of the town, if, on hearing his statement at the end of the year, they met with approval. No such sanction was given to the transaction with the plaintiff, by which he obtained the note declared on ; nor was the town bound by their previous usage to acknowledge the validity of the note.

Exceptions overruled.